J. F. Daly, J.
— The moving papers do not show that appellant has failed to pay to the justice or the clerk of this court the costs of the action as required by section 3047 of the Code. The affidavit merely states that “ no undertaking on said appeal has ever been approved, filed or served, and that said appellant has not given the security on appeal by deposit or otherwise as required by the rules and practice of this court.” lío undertaking or deposit is required to perfect an appeal. The section cited provides for the manner of perfecting the appeal so far as service on the justice is concerned, and that only requires the payment of the costs of the action. The motion is evidently not based on a failure to comply with that section.
Motion denied with five dollars costs, to abide event of appeal.